328 S.W.2d 301 (1959)
Fred Dorls RODGERS, Appellant,
v.
STATE of Texas, Appellee.
No. 30907.
Court of Criminal Appeals of Texas.
October 21, 1959.
*302 No appearance for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
The offense is driving a motor vehicle upon a public highway while intoxicated; the punishment, 3 days in jail and a fine of $100.
Appellant, a mail carrier, was stopped by Texas Highway Patrolmen while he was driving an automobile toward Clarksville on a public highway. He testified that he had gone alone to a beer joint in Oklahoma where he drank three beers, and that he was not intoxicated.
The Patrolmen described his manner of driving and his appearance and conduct after they stopped him, and expressed the opinion that appellant was "every drunk."
The jury resolved the fact issues in favor of the State and the sufficiency of the evidence to sustain their finding is not challenged.
No brief has been filed in appellant's behalf.
The informal bills appearing in the Q. and A. statement of facts disclose no error calling for reversal of the conviction.
There is one formal bill of exception. It complains of the following remarks in the closing argument of counsel for the State: "Ladies and Gentlemen of the jury, your verdict in this case will tell the law enforcement officers of this county whether you are in favor of letting drunk drivers roam over the highways of this country without fear of being punished. You'll be just as dead, whether you are killed by a drunk mail carrier or some other drunk. Your verdict will tell these officers and the people of this county whether you want the law enforced or not."
We find no error in the overruling of appellant's objection that such remarks were "improper, inflammatory and prejudicial to the rights of the defendant."
The remarks appear to have been an appeal for a strict enforcement of the law and were not improper. See Williams v. State, 145 Tex. Crim. 634, 170 S.W.2d 735.
The judgment is affirmed.